Beck, J.
i. co tract: 1@X 1*61 sit®. — I. We are first to determine under what law the rights of the parties are to be settled so far as the transactions between the husband and wife are concerned. These transactions involve the title to lands in this state; upon the contracts for the loan of money and security therefor rests the wife’s right to the land in controversy. Are these contracts governed and enforced by the laws of Iowa? This is our first inquiry. The rule is that the validity of transfers of real estate is determined by the lex loci rei sites. This rule is applicable not only to the form and manner of the conveyances or contracts affecting lands, but to the rights of parties thereto, and to their capacity to contract. Loving v. Pairo et al., 10 Iowa, 283; U. S. v. Crosby, 7 Cranch, 115; Clark v. Graham, 6 Wheat., 577; Johnson v. McIntosh, 8 Wheat., 543; Kerr v. Moon, 9 Wheat., 565; *413McCormick v. Sullivant, 10 Wheat., 192; Oakley v. Bennet, 11 How., 33; Story’s Conflict of Laws, §§ 363, 364, 366, 369, 432, 448, 454, 463.
Mrs. McGuire’s title to and interest in the land depends upon the validity of the contract for the loan of money and security therefor, made with her husband and upon her capacity to make such contracts. Her capacity and the validity of their contracts, as upon these rests the title to land situated in this state, must be determined by the law prevailing here. ■
2. husband and wife: security. II. Under our law the right of the wife to loan money possessed by her in her own right, which has not vested in her husband, and to take security therefor upon 1 J _ , . J lands, or to receive conveyances ox land m payment therefor, cannot be doubted. Neither can it be doubted . that such contracts made in good faith with her husband are valid. In re Alexander, Oct. Term, 1873, at Dubuque.
Under the laws of this state in force when the transactions under consideration were had, the personal property of the wife did not vest at once in the husband, but if left under his control, it would, in favor of third pei’sons acting in good faith, and ignorant of the real ownership, be presumed to have been transferred to him, unless proper record notice, as prescribed by statute, was given by the wife of her ownership. Rev. §§ 2499, 2500. But money of the wife, loaned to the husband, for which he executes to her his note, will constitute a valid claim against him. In re Alexander, supra. But the mere fact that a note or writing was not given by the husband and the wife was secured in some other way, as by a pledge, or the like, will not defeat the right of the wife. The note or writing is simply evidence of the transaction, and by no means determines the rights of the parties.
The loans of Mrs. McGuire to her husband, if they were made in good faith, created a valid claim upon him, and to secure or pay it he could convey or mortgage his lands, or pledge, in any lawful manner, any interest in l’eal estate held by him.
It appears from the evidence, and upon this point thex*e can *414be no dispute, that when tbe last sum was loaned to McGuire, it was agreed that the lands in question should be security for all advances made to him, and upon the strength of this arrangement, the U. S. bonds were given up by the wife. The explanation given for the omission to convey the lands to the wife, namely, the title was in another who held a contingent interest therein, is quite satisfactory. If the claim of the wife upon the husband for the money advanced was valid, originating in good faith, which cannot, be denied, no reason can be given why the conveyance as security or payment in pursuance of an agreement between the parties, should not pass the title to the lands.
The court below held that the deed to the wife operated to convey the land as security for the advances. This it certainly did unless it passed to her the title unconditionally. As she does not complain here of the conclusion and decree of the court below upon this point, we are not called upon to determine the character of her interest in the land, whether she holds it absolutely, or as security, but will affirm the decree which gives to her relief with which she appears to be satisfied.
Affirmed.